Citation Nr: 0631933	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fibromatosis on the inside of the right cheek due to exposure 
to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition of the hands, other than basal cell carcinoma, 
due to exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
rectal abscess due to exposure to ionizing radiation.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability with arthritis, including as due to exposure 
to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was scheduled for a requested hearing in November 
2005, but withdrew his request for a hearing in October 2005.  
See 38 C.F.R. § 20.702(e) (2005).

The Board also notes that the veteran's application to reopen 
these claims also contained a claim of service connection for 
a right hip disability secondary to a lower back condition.  
The Board can find no indication that this issue has been 
developed for adjudication or been withdrawn by the veteran.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed Board decision in March 1999 denied the 
veteran's application to reopen his claim for entitlement to 
service connection for fibromatosis inside the right cheek, a 
low back disability, rectal abscess, and a skin condition of 
the hands, including as due to exposure to ionizing 
radiation, because new and material evidence adequate to 
reopen the claims had not been received.

2.  Additional evidence submitted since the Board's March 
1999 decision either does not bear directly and substantially 
upon the issues under consideration, or is not, by itself or 
in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
fibromatosis on the inside of the right cheek due to exposure 
to ionizing radiation has not been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.309, 3.311 
(2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
skin condition of the hands, other than basal cell carcinoma, 
due to exposure to ionizing radiation has not been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.309, 3.311.

3.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
rectal abscess due to exposure to ionizing radiation has not 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 
3.309, 3.311.

4.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
back disability with arthritis, including as due to exposure 
to ionizing radiation, has not been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  Notwithstanding the above, the Board 
notes that the veteran was, in fact, apprised of the 
provisions of the VCAA in January 2004, and again in August 
and October 2005, including the requirement that new and 
material evidence be received in order to reopen a claim.



II.  Background

These four claims of service connection were most recently 
denied in a Board decision dated in March 1999 because new 
and material evidence adequate to reopen previously denied 
claims had not been received.  The veteran did not appeal, 
and the denials are thus final decisions.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1100 (2006).  The veteran's claims of 
service connection for a low back disability, fibromatosis on 
the inside of the right cheek, and a skin condition of the 
hands, described by the veteran as blistering on both hands 
and the fingers of both hands, had originally been denied 
because there was no showing of related in-service injury or 
disease in the veteran's service medical records (SMRs).  
Service connection was later also denied for these three 
claimed disabilities as due to exposure to ionizing 
radiation.  The veteran's claim for service connection for 
fibromatosis on the inside of the right cheek had been denied 
as due to exposure to ionizing radiation.  

Earlier decisions had determined that none of the four 
claimed disabilities was a radiogenic disease as defined by 
VA regulations for which service connection may be granted 
due to exposure to ionizing radiation.  38 C.F.R. 
§ 3.309(d)(2)(i).  Moreover, as the Board found in its March 
1999 decision, none of the evidence of record, including the 
veteran's statements, indicated that the veteran was a 
radiation-exposed veteran as defined in VA regulations.  
38 C.F.R. § 3.309(d)(3)(i).

The veteran's application to reopen these claims was received 
in May 2001.  The application specifically requested that the 
back claim be reopened on both a direct basis and to include 
as due to exposure to radiation.  The veteran's application 
to reopen service connection claims for fibromatosis on the 
inside of the right cheek, a skin condition of the hands, and 
rectal abscess, were based solely on averred exposure to 
radiation.  

At the time of the Board's March 1999 decision, the evidence 
of record consisted of the veteran's SMRs; numerous written 
statements from the veteran, private hospital records; a 
letter from the Defense Nuclear Agency (DNA); transcripts of 
the veteran's May 1986, September 1993, and September 1998 
hearings; excerpts from an undated report titled Historical 
Estimates of External Gamma Exposure and Collective External 
Gamma exposure From Testing at the Nevada Test Site; and a 
July 1996 letter from the Defense Special Weapons Agency 
(DSWA).  

Evidence submitted since the Board's March 1999 decision 
consists of additional statements by the veteran; a letter to 
the veteran's congressman from the VA Chief Public Health and 
Environmental Hazards Officer, dated in May 1999; outpatient 
treatment records from VA medical facilities in Dayton and 
Middletown, Ohio; the transcript of an November 2001 hearing 
before a Decision Review Officer (DRO) at the RO; the reports 
of VA examinations; correspondence between the RO and the 
Defense Threat Reduction Agency (DTRA); correspondence from 
the veteran to his congressman, and from the congressman's 
office to the RO; copies of newspaper articles, including the 
undated "Tests put residents in peril" from the New York 
Times, and an Associated Press article dated June 30, 2005, 
titled "Even lowest radiation levels have cancer risk;" and 
the veteran's Radiation Risk Activity Information Sheet.  

III.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The veteran has been informed numerous times in the 
course of this and earlier appeals of the requirement that 
new and material evidence be received in order to reopen 
previously denied final claims.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that the regulations governing the criteria 
for new and material evidence were changed effective August 
29, 2001.  However, since the veteran's application to reopen 
these claims was received in May 2001, prior to the August 
29, 2001, changes, the Board must use the old criteria in 
effect at the time the veteran's application was received.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2006).  

There are 21 types of cancers that are afforded a presumption 
of service connection for radiation-exposed veterans.  38 
C.F.R. §§ 3.309(d).  Radiation exposure may be considered 
under 38 C.F.R. § 3.311 when a veteran was exposed to one of 
the radiation risk activities identified in 38 C.F.R. 
§ 3.309, all of which involve either on-site participation in 
a test involving atmospheric detonation of a nuclear device, 
or exposure to ionizing radiation as a prisoner of war in 
Japan or as a member of the United States Occupation Forces 
in Hiroshima or Nagasaki during the period beginning in 
August 6, 1945, and ending on July 1, 1946.  Radiation claims 
considered under § 3.311 may also include occupational 
exposure to ionizing radiation during active duty.  The Board 
notes that there is no claim here of occupational exposure to 
ionizing radiation during active duty.

A.   Radiation exposure

All of these claimed disorders have been denied on the basis 
exposure to ionizing radiation for two reasons.  First, none 
of these four disorders is a radiogenic disease, that is, a 
disease that has been found to be specific to radiation-
exposed veterans under 38 C.F.R. §§ 3.311(b)(2).  Those 
diseases are:  all forms of leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  

Even though the veteran's four claimed disorders are not 
diseases that have been found to be radiogenic diseases, VA 
regulations also provide that, if a claim is based on a 
disease other than one of the recognized radiogenic diseases, 
VA must nevertheless consider the claim, provided that the 
claimant has cited competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4); see also Combee v. Brown, 34 F.3d 
1039 (1994).  The veteran was informed of the foregoing in a 
January 1996 supplemental statement of the case (SSOC) that 
also noted that the veteran conceded that he had no 
supporting scientific or medical evidence that the claimed 
conditions are radiogenic diseases.  Thus, the veteran has 
been apprised of the requirement that new and material 
evidence be received in order to reopen a previously denied 
claim that is final, and that any scientific or medical 
evidence he submits that shows that the claimed conditions 
are radiogenic diseases will be considered in adjudicating 
these claims.  

Of the evidence submitted since the Board's March 1999 
decision, much of it is new in that it was not previously of 
record, however, as regards radiation as a cause of the 
claimed diseases, none of the newly submitted evidence is 
material.  The newly received evidence is not material 
because none of it relates to whether or not the claimed 
diseases are radiogenic, nor does any of the newly submitted 
evidence purport to be scientific or medical evidence in 
support of establishing that any of the claimed 
diseases/disabilities is radiogenic.  
 
Secondly, the evidence of record at the time of the Board's 
March 1999 decision did not show that the veteran is a 
radiation-exposed veteran as defined by VA regulations.  
38 C.F.R. § 3.309(d).  Again, much of the evidence newly 
received is new in that it was not previously of record, but 
it is not material because, while some of the evidence bears 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran is a radiation-
exposed veteran), by itself or in connection with evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

A radiation-exposed veteran is a veteran who participated in 
a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
Radiation-risk activities include onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii).  Specifically, the 
veteran claims that he was exposed to ionizing radiation as a 
result of witnessing an air-dropped nuclear device being 
tested at the Nevada Test Site.  However, as noted, the Board 
found in its March 1999 decision that there was no evidence 
that the veteran was a radiation-exposed veteran as defined 
by VA regulations.  Amongst the newly received evidence is a 
November 2004 letter from the DTRA that determined that the 
veteran's presence at Nellis Air Force Base, approximately 65 
miles from the Nevada Test Site, does not constitute 
participation as defined above.  The letter also noted that 
Nellis AFB did not receive measurable fallout from any 
atmospheric testing during the veteran's assignment there 
during 1951 and 1952.  The Board concludes that this newly 
received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it merely confirmed what the Board found in its March 
1999 decision, that is, that the veteran is not a radiation-
exposed veteran.  

None of the medical evidence received addresses these two 
radiation-related questions.  A October 2002 VA examination 
of the spine noted that the veteran had told the examiner 
that he injured his back in service in 1952.  However, the 
examiner's recording of the veteran's averment of an in-
service back injury is not evidence that such an injury 
occurred.  See Black v. Brown, 5 Vet. App. 177 (1993).   The 
two newspaper articles do not address whether any of the 
veteran's claimed disabilities are radiogenic diseases or 
that the veteran is a radiation-exposed veteran.  The May 
1999 letter from the VA Chief Public Health and Environmental 
Hazards Officer is not material because it merely noted that 
the veteran's estimated dose of radiation of less than 0.001 
rem from radioactive fallout while stationed at Nellis AFB 
was a very low dose compared to other benchmarks, and that it 
was therefore unlikely that the veteran's claimed medical 
disorders could be attributed to such a low dose.  

The Board has also considered the veteran's numerous written 
statements and his testimony at the November 2001 hearing, 
which, in sum, contend that, even though he was not at the 
site of any nuclear testing, he should nonetheless be 
considered to have been exposed to ionizing radiation by 
virtue of having viewed one such explosion at a distance 
credibly estimated to be approximately 65 miles from the 
Nevada Test Site, but which the veteran has contended was 
only eight to 10 miles away.  However, there is no evidence 
of record showing that the veteran has the specialized 
education, training, and experience necessary to render 
competent scientific and/or medical opinion as to whether any 
of his claimed disabilities is a radiogenic disease, or that 
he is a radiation-exposed veteran.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

Finally, the Board has further determined that none of the 
newly received evidence may be found to be material on the 
basis that it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  See Elkins, supra.  
This is so because none of the newly received evidence goes 
to the issues in question, that is, whether the veteran's 
claimed diseases/disorders are radiogenic, and whether the 
appellant is a radiation-exposed veteran.  

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
fibromatosis on the inside of the right cheek, a skin 
condition (other than basal cell carcinoma) of the hands, 
rectal abscess, and back disability with arthritis as due to 
exposure to ionizing radiation are not reopened.

B.  Back

While the Board has determined that new and material evidence 
adequate to reopen the veteran's back claim on the basis of 
exposure to ionizing radiation has not been received, the 
issue of whether new and material evidence has been received 
to reopen the veteran's back claim on a direct basis is also 
before the Board.  Here, too, the Board finds that new and 
material evidence has not been received adequate to reopen 
the back claim on a direct basis.

The veteran asserts that he injured his back in service, and 
that he has a current back disability attributable to that 
injury.  Direct service connection was previously denied 
because the veteran's SMRs contain no record of complaint or 
treatment related to the back, and there is no evidence of 
diagnosis or treatment of the veteran's back disability, 
including arthritis, during the one-year presumptive period 
following military service.  38 C.F.R. § 3.309.  

The record shows that at one time there was a question as to 
whether or not the veteran's SMRs had been destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  
However, the veteran's SMRs are of record and have been since 
July 1953.  The Board notes that the RO requested the 
veteran's SMRs from the Air Force in October 1952 in 
connection with his initial claims of service connection for 
a back disability, varicose veins, and a dental claim.  The 
request specifically asked for any Nellis AFB Hospital 
records related to those claims, as well as entrance and 
separation examinations, and provided the dates of treatment 
provided by the veteran.  

The veteran's SMRs were sent to VA in January 1953, and the 
contents were listed as the veteran's entrance and separation 
examinations, dental records, and treatment records related 
to an ear complaint and varicose veins.  The Air Force noted 
that there were no other medical or dental records on file, 
but that additional records would be sent if they were found 
to be available.  All of these SMRs are still in the 
veteran's claims file.  None of the entries in the SMR 
relates to the veteran's back, other than the separation 
examination, which noted no complaints or abnormalities 
related to the veteran's back.  The veteran contends that he 
was told in about 1980 that a microfiche copy of his SMR had 
been found, and that it contained an entry showing an acute 
and transitory back condition while in service.  The record 
contains no other mention of any microfiche files, and, as 
noted, the veteran's SMRs, which are of record, show no 
complaint or treatment related the back.  The Board is 
satisfied that the SMRs that are of record are complete.  

None of the newly received evidence is material because it 
does not show that the veteran had a back complaint either in 
service or in the one-year presumptive period following 
service.  Some of the newly received evidence shows recent 
treatment for back pain, including the discovery that the 
veteran's right leg was shorter than his left leg, and a 
notation that introduction of a lift in his right shoe had 
eliminated back spasms.  However, none of the newly received 
medical records demonstrates either an in-service back 
injury, or treatment or diagnosis of a back disability within 
the one-year presumptive period.  

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for a 
back disability with arthritis is not reopened.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for 
fibromatosis on the inside of the right cheek due to exposure 
to ionizing radiation, the benefit sought on appeal is 
denied.  

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for skin 
condition of the hands, other than basal cell carcinoma, due 
to exposure to ionizing radiation, the benefit sought on 
appeal is denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for rectal 
abscess due to exposure to ionizing radiation, the benefit 
sought on appeal is denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for back 
disability with arthritis, including as due to exposure to 
ionizing radiation, the benefit sought on appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


